Citation Nr: 1118008	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee and leg disorder, including numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from July 1987 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The issue of entitlement to service connection for plantar warts has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this other claim, and it is referred to the RO for appropriate development and consideration.

As for the claim that is currently before the Board - for service connection for a right knee and upper leg disorder, including numbness, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran attributes the pain and numbness in his right knee and leg to road marches, running, extreme physical workouts on uneven and slippery surfaces, and combat techniques during his military service.  See his January 2007 notice of disagreement (NOD); see also January 2007 supporting statement.  He also attributes this pain and numbness to his additional duties and responsibilities with the Presidential Honor Guard Unit of the U.S. Army, which required extended standing at attention and running in combat boots on paved surfaces.  Id.  He and his mother and sister provided statements supporting the notion that he has had long-standing pain and numbness in this knee and leg dating back to his service, as further evidence of its cause.


The RO had the Veteran undergo a VA compensation examination in June 2007 for a medical nexus opinion concerning the etiology of his right knee and leg disorder, including especially in terms of whether it is attributable to his military service, as he is alleging, or dates back to his service.  Unfortunately, though, this examiner's opinion is inadequate and the only etiology opinion of record, so another is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated.  The examiner's opinion must support its conclusion with an analysis the Board can consider and weigh against contrary opinions.).

That June 2007 VA examiner confirmed the Veteran has a right knee and leg disorder involving paresthesias (i.e., decreased sensation or numbness).  So there is no disputing he has this claimed condition.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, resolution of this claim instead turns on whether this disorder is attributable to his military service or dates back to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Unfortunately, regarding this determinative issue of causation, the June 2007 VA examiner did not acknowledge lay statements proclaiming the Veteran had ongoing pain and numbness in this knee and leg during his four years of active duty, which ended in July 1991, and continuing during the many years since.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third requirements of Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), to show chronicity, i.e., permanency of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The June 2007 VA examiner noted a diagnosis during service of right knee paresthesias in August 1987, but nonetheless concluded the current right lateral knee paresthesias are not caused by or a result of those noted while in service.  He therefore disassociated the current disability from that shown in service.  His underlying rationale cited the absence of documented evidence of relevant trauma in service, further complaints of numbness during service, and the fact that there was no evidence of right lateral knee paresthesias at time of discharge from service.  He also cited the absence of documentation of right lateral knee paresthesias following service in the Veteran's chiropractic records, since these records only instead detailed evaluation and treatment for unrelated back and neck injuries.  But in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) found an examination like this inadequate where, as here, the examiner did not comment on the Veteran's report of relevant injury in service and, instead, relied on the absence of evidence in his service treatment records (STRs) to provide a negative opinion.  Moreover, in another precedent case, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of a claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.

So, ultimately, the mere absence of treatment records showing documentation of the claimed condition during service and since cannot be the sole basis for concluding a claimed condition was not present during service or since or is unrelated to the Veteran's service, although this nonetheless is evidence to be considered in making these important determinations regarding the date of onset and cause of the claimed condition.  The Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  

Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

So the Board eventually will have to make this credibility determination as to whether the Veteran had relevant disease or injury in service, including pertinent symptoms, etc., and whether he has continued to during the many years since his discharge.  And only if the Board determines that his lay testimony concerning this is also credible, so not just competent, will it have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In the meantime, however, the Veteran and those that have spoken on his behalf are competent to say what occurred during service and what has occurred during the many years since his discharge because lay testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Board will then have the obligation to assess the credibility of this lay testimony in relation to the other evidence in the file, including the VA medical nexus opinion concerning this determinative issue of etiology.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

All of this is especially important to point out here because the Veteran's service treatment records (STRs) actually tend to corroborate his lay statements regarding having experienced virtually identical symptoms affecting this same knee and leg while in service.  As already alluded to, an August 1987 STR notes his complaints of decreased sensation to the area just above his right lateral knee.  
Objective findings showed decreased pinpoint sensation over the area of the lateral superior patella, supporting a diagnosis of paresthesias.  Also, a January 1990 STR documented his complaints of right foot pain over a two-week period, when running and walking, and resulted in a diagnosis of a strained tendon.  As well, subsequently, in August 1990, he complained of pain in his right lower tibia due to a reported history of running and standing for extended periods of time, which the evaluating clinician diagnosed as a muscle strain.  There is no separation examination report.

As such, the June 2007 VA examination report is inadequate for rating purposes for failing to consider the lay assertions mentioned of continuous pain and numbness in this knee and leg since those indications in service.  This, in turn, requires the scheduling of another VA examination to obtain additional medical comment on this determinative issue of causation, with appropriate consideration of these lay assertions.  38 C.F.R. § 4.2 (2010).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

In addition, the Veteran must be given an opportunity to have a hearing before the Board.  Thus far, it appears he was only provided an informal hearing conference with a Decision Review Officer (DRO) in June 2007.  The RO then accepted the Veteran's September 2007 written statement as a substantive appeal, in lieu of a VA Form 9, to complete the steps necessary to perfect his appeal of this claim to the Board.  But he did not indicate his hearing election on this statement, so perhaps did not know (and still may not) that he also may have a hearing before the Board.  Here therefore must be given this opportunity for this additional hearing before deciding his appeal.  See 38 C.F.R. § 20.700, 20.702, 20.704 (2010).


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Send the Veteran a hearing election form, such as a VA Form 9, which identifies the different types of hearings he may have before the Board - namely, either a videoconference hearing, a hearing at the RO with the Veteran's Law Judge of the Board present at the RO (travel Board hearing), or a hearing at the Board's offices in Washington, DC (Central Office hearing).  

If he elects to have a hearing before the Board, then arrange for this hearing.

2.  Schedule another VA compensation examination for an additional medical nexus opinion concerning the etiology of the Veteran's claimed right knee and leg disorder.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

Based on the results of a physical examination and comprehensive review of the claims file, the examiner is asked to confirm the Veteran currently has a right knee and leg disorder, such as involving paresthesias.

If it is confirmed he does, then the examiner must also provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) this current disability is related to or dates back to the Veteran's military service.

In making this important determination, the examiner must remain mindful of the fact that the Veteran is competent to report experiencing pain and numbness in his right knee and leg during and since service, even rather continuously, as this requires only his personal knowledge, not medical expertise, as it comes to him through his senses.  And in determining whether any current right knee and leg disorder was incurred in service, the examiner must specifically address the Veteran's lay assertions and testimony regarding having first experienced this alleged pain and numbness during his military service, even if not the result of an injury.  See again Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  

Consider also that the mere absence of documented treatment for pain and numbness in this knee during service and since, such as would be reflected in treatment records, cannot be the sole basis for concluding the Veteran has not continuously experienced these symptoms, as he is alleging, although this is evidence to be considered in making this ultimate determination.  See again Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)

The Board ultimately will have the responsibility of assessing the probative value of the Veteran's lay testimony concerning this, as well as the others who have spoken out on his behalf, that is, both the competency and credibility of their lay testimony.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  So the Board eventually will have to make this factual finding based on consideration of all the pertinent evidence in the file, medical and other, having a bearing on this issue of causation.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

3.  Then readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



